Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
Claims 2-6 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021, 12/28/2021, 3/29/2022, 5/9/2022 and 9/28/2022 are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dougall et al. (2012/0054664; IDS) in view of Ikizyan (2010/0073362; IDS) and further in view of Kwak et al. (2012/0066640; IDS) and Myers (2010/0073390; IDS).

1. (canceled)

Regarding claim 2, Dougall teaches a method for processing a bitstream through metadata associated with the bitstream (e.g., Methods and systems for optimizing multimedia content or a display of the media content in accordance with an optimal or ideal picture are disclosed.  Different content versions that are optimized for different display devices can be remotely generated and transmitted to a receiver connected to the display device.  In addition, sets of parameter display settings that are optimized for different display devices can be transmitted to the receiver to permit the display of an optimal picture for multimedia content.  Dougall: Abstract L.1-9 and Fig. 1. It should be understood that a "display device," as employed herein, includes any device that is capable of rendering or presenting any or all types of media and multimedia content, including video and audio elements of such content. Dougall: [0004] L.13-17.  Each set of parameter settings can include metadata indicating how the parameter controller 226, discussed further below, in receiver 204 should adapt the media content transmitted by the server to the display device 106. Dougall: [0032] L.31-35.  As each set of parameter setting includes a metadata, sets of parameter display settings implies sets of metadata), said method comprising: 
receiving, from a remote source, image data as the bitstream at a destination device (e.g., With reference now to FIG. 2 with continuing reference to FIG. 1, a content delivery system 200 in accordance with another exemplary embodiment of the present invention is illustrated.  As in system 100, the receiver 204 can transmit the same device parameter indications along channel 110, as discussed above, and, optionally, as mentioned above, can transmit a request for certain video content along channel 108 to the remote sever 201 over network 126.  As in system 100, the remote server 201 can include the ideal picture database 118 and the parameters database 120.  However, as opposed to transmitting a tailored version of content, the server can transmit to the receiver 204 both the base content and a set of parameter settings along channel 212 in network 126.  Dougall: [0032] L.1-13 and Fig. 2.  Remote server 201 is the remote source), the image data comprising video signals and the metadata (e.g., the server can transmit to the receiver 204 both the base content and a set of parameter settings along channel 212 in network 126.  Dougall: [0032] L.11-13 and Fig. 2.  “”in receiver 204 should adapt the media content transmitted by the server to the display device 106.  For example, as discussed further below, such adaptation can include performing color transformations to tailor the content to the display device capabilities.” Dougall: [0032] L.33-37.  The media content include a video signal.  “each set of parameter settings can include metadata indicating how the parameter controller 226, discussed further below, in receiver 204 should adapt the media content transmitted by the server to the display device 106.” Dougall: [0032] L.31-35.  “the remote server can transmit to the receiver video content that is encoded with the particular coding standards that is supported by the display device.” Dougall: [0042] L.18-20. “the content can be converted to the appropriate coding standard at the receiver using, for example, the set of parameters settings transmitted by the server, although this option can be less efficient with additional costs.” Dougall: [0042] L.21-24); 
decoding the bitstream (e.g., “the set of parameters can include a description of video and audio decoding standards supported by the display device or the home network.  Such decoding standards can include WMV (windows media video), VC1 (Video Coding 1), MPEG (moving pictures experts group), MPEG2, H.264/MPEG-4 AVC (advanced video coding), SVC (scalable video coding), MVC (Multi View Coding), AAC (advanced audio coding), AC3 (Dolby Digital, Audio Codec 3), MP3 (MPEG-1 Audio Layer 3), etc.” Dougall: [0042] L.9-18. It should also be noted that display device or home system parameters can include the container format that is supported, such as, for example, MPEG-2 TS (transport stream), MPEG4 file format, Matroska, Flash, QuickTime, IP encapsulation, etc. Dougall: [0042] L.24-28); 
determining, by the destination device, that the metadata includes a first set of metadata associated with a portion of the image data (e.g., In response to receiving the parameter settings, the receiver can employ a parameter controller 226 to set the display device in accordance with the set of parameter settings received from server 201. Dougall: [0034] L.1-4. Further, each set of parameter settings can include metadata indicating how the parameter controller 226, discussed further below, in receiver 204 should adapt the media content transmitted by the server to the display device 106. Dougall: [0032] L.31-35.  The set of parameter settings is taken as the first set of metadata. See 2_1 below), the first set of metadata including one or more parameters representing characteristics of a remote reference display device (e.g., “as mentioned above, such parameters can include video and sound decoding standard compatibility, color gamut, aspect ratio, screen size, processing power, video codec parameters, screen resolution, local storage capacity, two-dimensional vs.  three-dimensional capabilities, etc. In addition, the parameters database can cross-reference sets of such parameters to make and model numbers of various display devices or entertainment systems.  Such cross-references can be employed to minimize the bandwidth resources used by the receiver to transmit the parameter indications.” Dougall: [0029] L.14-24; “the sets of parameter settings can be stored in a settings storage device 216 with reference to a make and model number of corresponding display devices.” Dougall: [0033] L.5-7), wherein the remote reference display is disposed at the remote source, and is used, during creation of the image data, to color grade the video signals (e.g., As noted above, the device parameters received from the receiver 104 can include a make and model number that can be matched to a corresponding content version stored in storage device 116. Dougall: [0031] L.4-7.  Therefore, the receiver (that is the display) is a source of device parameters.  Here, the settings generator 214 can create each set of parameter settings in such a way that it fully exploits the different capabilities of the corresponding display devices when the content is displayed on the corresponding display device.  For example, if the corresponding display device for a particular set of parameter settings displays the content in accordance with the set of settings, then the user can be provided with a display that matches the ideal picture parameters provided in database 118 as much as possible.  For example, the set of parameters can specify include color settings, brightness, volume, and other similar parameters. Dougall: [0032] L.20-31. The process of performing color setting and brightness of content (video) is interpreted as color grading the content of the corresponding display. Remote reference display; see 2_2 below),
wherein the first set of metadata includes: 
a white point for the reference display, 
b. three primaries for the reference display, 
c. a first luminance level for the reference display, and 
d. a second luminance level for the reference display (see 2_3 below); 
determining, by the destination device and independently from determining that the metadata includes the first set of metadata (e.g., n sets of parameters can be transmitted to receiver 404 along one or more of channels 412-1 to 412-n. In addition, the remote server 401 can transmit the multiple sets of parameters with indications of corresponding sets of video display device parameters.  For example, the server 401 can transmit a reference table 413 mapping channel or packet identifiers for each set of parameters with a corresponding device make and model.  Thus, receiver 404 can include a settings selector 426 that can receive and use the indications to match the corresponding display device 106 with the proper set of settings.  For example, the selector 426 can use the reference table 413 to match the make and model of the display device 106 with the proper set of parameter settings.  In response to selection of the proper set of parameter settings by the settings selector 428, the parameter controller 226 can modify the display device settings in accordance with the proper set of settings, as discussed above with respect to method 200.  The receiver 304 can transmit the content to display device 106 for display in accordance with the optimized parameter settings. Dougall: [0040] L.17-36 and Fig. 4.  It can be seen from Fig. 4 that sets of parameter settings 430-1 to 430-n are transmitted in separate channels from controller 402 to receiver 404), whether the metadata includes a second set of metadata associated with the same portion of the image data (e.g., n sets of parameters can be transmitted to receiver 404 along one or more of channels 412-1 to 412-n. Dougall: [0040] L.17-19), wherein the second set of metadata includes at least a luminance level (e.g., “the settings generator 214 can create each set of parameter settings in such a way that it fully exploits the different capabilities of the corresponding display devices when the content is displayed on the corresponding display device.  For example, if the corresponding display device for a particular set of parameter settings displays the content in accordance with the set of settings, then the user can be provided with a display that matches the ideal picture parameters provided in database 118 as much as possible.  For example, the set of parameters can specify include color settings, brightness, volume, and other similar parameters.  Further, each set of parameter settings can include metadata indicating how the parameter controller 226, discussed further below, in receiver 204 should adapt the media content transmitted by the server to the display device 106.” Dougall: [0032] L.20-35); and 
rendering the video signals at the destination device based on at least one of the first set of metadata and the second set of metadata (e.g., It should be understood that a "display device," as employed herein, includes any device that is capable of rendering or presenting any or all types of media and multimedia content, including video and audio elements of such content. Dougall: [0004] L.13-17.  Each set of parameter settings can include metadata indicating how the parameter controller 226, discussed further below, in receiver 204 should adapt the media content transmitted by the server to the display device 106. Dougall: [0032] L.31-35.  As each set of parameter setting includes a metadata, sets of parameter display settings implies sets of metadata. “such parameters can include display parameters such as color parameters, gamma (rendition of dark area), aspect ratio, screen size, screen resolution.” Dougall: [0025] L.12-14.  “the user can be provided with a display that matches the ideal picture parameters provided in database 118 as much as possible.  For example, the set of parameters can specify include color settings, brightness, volume, and other similar parameters.” Dougall: [0032] L.27-31.  The display parameters are taken as the first set of metadata and the picture parameters are taken as the second set of metadata).
While Dougall does not explicitly teach, Ikizyan teaches:
(2_1). portion of the image (e.g.,  In some instances, the source content and/or scene type may be determined based on coded and/or textual information that may be embedded in the static or moving image. In various embodiments of the invention, configuration parameters may be adapted for processing at least a portion of the static or moving image. The configuration parameters may be adapted based on one or more of the three dimensional color components statistics.  Ikizyan: [0014] L.14-21. In various embodiments of the invention, configuration parameters, for example, 121a, 121b, 129, 131, 133 and/or 135 may be adapted for processing of at least a portion of the static or moving image. The configuration parameters may be adapted based on one or more of the three dimensional color components statistics. Furthermore, the configuration parameters may be adapted based on knowledge of scene type and/or source content of the static or moving image. Hues and/or saturation levels may be adjusted based on one or more three dimensional color components statistics, for example 123a and/or 123b, scene type and/or source content. In this regard, one or more of the three dimensional color components may be dynamically adapted for at least a portion of the static or moving image, for example, by the 3-D color re-mapper 103.  Ikizyan: [0051] L.16-30.  The display and picture parameters of Dougall can be used to configure different portion of the image);
It would have been obvious to a person of ordinary skill in the art at the time of invention to combine the teaching of Ikizyan into the teaching of Dougall so that portions of an image can be conveniently adapted with configuration parameters based on the determined scene.
While the combined teaching of Dougall and Ikizyan does not explicitly teach, Kwak teaches:
(2_2). remote reference display (e.g., the apparatus 100 further includes a plurality of display connectors 130, 132, 134, 136, 138, 140, such as analog display connectors, for example, composite video, S-Video, VGA, digital display connectors, for example, HDMI, mini-DVI, micro-DVI, wireless connectors or any other suitable connectors.  The apparatus 100 may include or operatively connect to the displays 104, 106, 108, 110, 112, 114 via the display connectors 130, 132, 134, 136, 138, 140, respectively.  One or more display connectors 130, 132, 134, 136, 138, 140 may be internal to the apparatus 100, and one or more displays 104, 106, 108, 110, 112, 114 may form a part of the apparatus 100--e.g., a display forming part of a laptop computer or mobile device such as, for example, a mobile phone.  In other examples, one or more displays 104, 106, 108, 110, 112, 114 may be remote displays that are operatively coupled to the apparatus 100 via networks (e.g., personal area network, local area network, wide area network, etc.) or any suitable wired or wireless connections as known in the art. Kwak: [0030].  Therefore, the display of Dougall can be a remote display that can be connected via networks or wired or wireless connections (HDMI connection; Dougall: [0028] L.4-6));
It would have been obvious to a person of ordinary skill at the time of invention to combine the teaching of Kwak into the combined teaching of Dougall and Ikizyan so that viewers can see modified/adjusted videos (images) on displays remotely connected via network or wire or wireless connections. 
While the combined teaching of Dougall and Kwak does not explicitly teach, Myers teaches:
(2_3). a. a white point, represented as x,y chromaticity coordinates for the reference display, b. three primaries, each represented as x,y chromaticity coordinates for the reference display, c. a first luminance level for the reference display, and d. a second luminance level for the reference display (e.g., When the consumer connects a new display device 106 to receiver 204, implemented as a set top box, using an HDMI cable, for example, the display device brand and model can be acquired by the set top box using, for example, EDID protocol on the HDMI cable, or can be acquired manually. Dougall: [0050] L.6-11. In some embodiments, the panel data 28 is stored in storage 30 in the form of the VESA standard EDID format (Enhanced Display Identification Data) as a manufacturer specific extension (identified by the tag FFh).  Table I below provides an example of such panel data.  The EDID data block in Table I is a 128 byte block, and the contents of at least some of the entries in the block are the results of method 100 shown in FIG. 2 and described below.   Myers: [0013] L.7-14.  It can be seen from Table 1 that Address 02h defines the white, red, green and blue panel data in xy space, Address 04h defines luminance at minimum input value; and Address 4Fh defines luminance/chromaticity values for step 15 (maximum input value). Address 09h defines luminance/chromaticity for step 1, 5 bytes as above.  Address 0Eh defines luminance/chromaticity values for step 2, 5 bytes as above.  The data block in Table I above comprises a single byte at offset 02h.  This byte specifies the color coordinate system specified (CIE 1978 u'v' space or CIR 1931 xy space) as well as which color is being represented by the block and whether that color is for the main display or the backlight data. Myers: [0015]. Offset address 03h and 04h specifies backlight brightness and luminance at minimum input value, respectively.  Offset address 06h specifies the chromaticity at the minimum input value.  Luminance/chromaticity values are specified at offset address 09h through 4Fh. Myers: [0016]).
It would have been obvious to a person of ordinary skill in the art at the time of invention to combine the teaching of Myers into the combined teaching of Dougall, Ikizyan and Kwak to improve the so that the host computer can optimize multimedia content for display by retrieving and using the display panel data (from EDID) and monitor control settings (set of display parameters) to compute a monitor display profile.

Regarding claim 3, the combined teaching of Dougall, Ikizyan, Kwak and Myers teaches the method of claim 2, wherein the first set of metadata (e.g., Each set of parameter settings can include metadata indicating how the parameter controller 226, discussed further below, in receiver 204 should adapt the media content transmitted by the server to the display device 106. Dougall: [0032] L.31-35.) and the second set of metadata (e.g., the corresponding display device for a particular set of parameter settings displays the content in accordance with the set of settings, then the user can be provided with a display that matches the ideal picture parameters provided in database 118 as much as possible.  For example, the set of parameters can specify include color settings, brightness, volume, and other similar parameters.  Further, each set of parameter settings can include metadata indicating how the parameter controller 226, discussed further below, in receiver 204 should adapt the media content transmitted by the server to the display device 106.  Dougall: [0032] L.24-35) are received in the bitstream (e.g., the sets of parameter settings can be stored in a settings storage device 216 with reference to a make and model number of 
corresponding display devices.  The matched settings can be transmitted to the receiver 204 along channel 212 in network 126.  Dougall: [0033] L.5-9 and Fig. 2.  Therefore, the set of parameters including metadata generated by the remote server 201 are transmitted to the receiver 204 as a bit stream along channel 212).

Regarding claim 4, the combined teaching of Dougall, Ikizyan, Kwak and Myers teaches the method of claim 3, wherein the first set of metadata and the second set of metadata are separately partitioned in the bitstream (e.g., n sets of parameters can be transmitted to receiver 404 along one or more of channels 412-1 to 412-n. In addition, the remote server 401 can transmit the multiple sets of parameters with indications of corresponding sets of video display device parameters. Dougall: [0040] L.17-21 and Fig. 4.  It can be seen from Fig. 4 that sets of parameter settings 430-1 to 430-n are transmitted in separate channels 412-1 to 412-n from controller 402 to receiver 404).

Regarding claim 5, the combined teaching of Dougall, Ikizyan, Kwak and Myers teaches the method of claim 2, wherein the metadata includes information characterizing ambient light conditions (e.g., It should also be understood that optional variations of systems 100 and 200 can include an ambient environment sensor 130 that can be configured to measure ambient lighting conditions around the display device 106.  For example, the ambient environment sensor 130 can measure the color and/or intensity of light surrounding the display device and transmit the color/intensity information with the device parameter indications along channel 108.  Thus, in this scenario, the server 101 in system 100 can generate a version on-the-fly with consideration of the ambient light conditions so that the displayed content can match the ideal picture parameters in database 118 as much as possible.  Dougall: [0036] L.1-12).

Regarding claim 6, the combined teaching of Dougall, Ikizyan, Kwak and Myers teaches the method of claim 2, further comprising determining, by the destination device, whether the metadata includes a third set of metadata, wherein the third set of metadata is indicative of ambient light conditions (e.g., It should also be understood that optional variations of systems 100 and 200 can include an ambient environment sensor 130 that can be configured to measure ambient lighting conditions around the display device 106.  For example, the ambient environment sensor 130 can measure the color and/or intensity of light surrounding the display device and transmit the color/intensity information with the device parameter indications along channel 108.  Thus, in this scenario, the server 101 in system 100 can generate a version on-the-fly with consideration of the ambient light conditions so that the displayed content can match the ideal picture parameters in database 118 as much as possible.  Dougall: [0036] L.1-12.  The color/intensity information of light surrounding the display device is the ambient light parameter taken as a different parameter from the first and second set of parameters (metadata)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611